Dismissed and Opinion Filed December 7, 2017




                                             S
                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00597-CV

         JAX LOGISTICS DEDICATED SERVICES, INC., Appellant
                              V.
SOUTHWEST INTERNATIONAL TRUCKS, INC. D/B/A SOUTHWEST INDEALEASE,
                            Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-01152

                             MEMORANDUM OPINION
                           Before Justices Bridges, Myers, and Schenck
                                   Opinion by Justice Bridges
       Appellant’s brief in this case is overdue. By postcard dated July 18, 2017, we notified

appellant the time for filing its brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




170597F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JAX LOGISTICS DEDICATED                           On Appeal from the 193rd Judicial District
SERVICES, INC., Appellant                         Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-17-01152.
No. 05-17-00597-CV       V.                       Opinion delivered by Justice Bridges.
                                                  Justices Myers and Schenck participating.
SOUTHWEST INTERNATIONAL
TRUCKS, INC. D/B/A SOUTHWEST
INDEALEASE, Appellee

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellee SOUTHWEST INTERNATIONAL TRUCKS, INC.
D/B/A SOUTHWEST INDEALEASE recover its costs of this appeal from appellant JAX
LOGISTICS DEDICATED SERVICES, INC..


Judgment entered December 7, 2017.




                                            –3–